DETAILED ACTION
In the preliminary amendment filed 1/11/19, Applicant amended claims 3, 7 and 16; and amended the specification. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on 5/23/22 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/22.

Specification
The abstract of the disclosure is objected to because of the following informalities: in lines 2 and 3, “retaining sterile surgical drape” should be amended to recite “retaining the sterile surgical drape” (2 corrections needed).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colona (US 2015/0000676).
With respect to claim 1, Colona discloses a structure comprising a surgical drape (36) and a cinch assembly (affixation device 10; fig 1; interpreted as being a cinch assembly since it functions to secure the drape) affixed to the surgical drape (as shown in fig 6; affixation device attaches to the drape via an attachment surface on the drape - para [0049]), the cinch assembly (10) comprising a pair of links (identified in the annotated figure below) joined by a hinge joint (pivot point 18; shown in fig 1 and the annotated figure below).
ANNOTATED FIG 1 of Colona (US 2015/0000676)

    PNG
    media_image1.png
    563
    459
    media_image1.png
    Greyscale

With respect to claim 2, Colona discloses the invention as claimed (see rejection of claim 1) and also discloses an alignment and attachment element assembly affixed to the surgical drape (attachment surface 38 on the interior surface 42 of drape 36 – para [0048]; fig 6).
With respect to claim 3, Colona discloses the invention as claimed (see rejection of claim 1) and also discloses the cinch assembly (10) being included in a hinged cinch (the device 10 is hinged as shown in fig 1 and the annotated figure provided above; interpreted as being a cinch assembly since it functions to secure the drape) and attachment element assembly (attachment surface 38 on the interior surface 42 of drape 36 – para [0048]; fig 6).
With respect to claim 4, Colona discloses the invention as claimed (see rejection of claim 3) and also discloses the hinged cinch (10) and attachment element assembly (38) further comprising an attachment element mounted on one link of the pair of links (a cooperating fastener element is provided on one of the “links” forming device 10 as shown in fig 6).
With respect to claim 6, Colona discloses the invention as claimed (see rejection of claim 3) and also discloses a first connector component mounted on the surgical drape opposite a first link of the pair of links and a second connector component mounted on the surgical drape opposite a second link of the pair of links (as shown in figure 10, the attachment surface 38 can be a plurality of individual connectors provided on the drape; a connector on one end of the drape is interpreted as being opposite a first link of the pair of links while a connector on the opposite end is interpreted as being opposite the second link of the pair of links since the connectors are on opposing ends of the drape and thus would be provided on opposing sides of the device 10 when attached).
With respect to claim 7, Colona discloses the invention as claimed (see rejection of claim 1) and also discloses that the cinch assembly further comprises: a first folding mechanism including the pair of links joined by the hinge joint (first assembly 10 provided on a first pole in fig 15; each assembly 10 includes a pair of links joined by a hinge joint as described in the rejection of claim 1); and a second folding mechanism (second assembly 10 on the second pole in fig 15); and an elongate member positioned between the first folding mechanism and the second folding mechanism (the attachment surface 38 extends between the two devices 10 as shown in fig 15 and is interpreted as being an “elongate” member since it has a greater length than its width as shown in fig 15).
With respect to claim 8, Colona discloses the invention as claimed (see rejection of claim 7) and also discloses the second folding mechanism comprising a plurality of links, each pair of links of the plurality of links being connected by a hinge joint (each assembly 10 includes a pair of links joined by a hinge joint as described in the rejection of claim 1).
With respect to claim 9, Colona discloses the invention as claimed (see rejection of claim 8) and also discloses the first folding mechanism comprising a plurality of links, each pair of links of the plurality of links being connected by a hinge Joint (each assembly 10 includes a pair of links joined by a hinge joint as described in the rejection of claim 1).
With respect to claim 10, Colona discloses the invention as claimed (see rejection of claim 8) and also discloses the second folding mechanism including a second plurality of links, each pair of links of the second plurality of links being connected by a hinge joint (each assembly 10 includes a pair of links joined by a hinge joint as described in the rejection of claim 1), the structure further comprising: a first connector component mounted on the surgical drape opposite a first link of the second plurality of links, the first link being adjacent the elongate member; and a second connector component mounted on the surgical drape opposite a second link of the second plurality of links, the second link being a link of the second plurality of links most removed from the elongate member (as shown in figure 10, the attachment surface 38 can be a plurality of individual connectors provided on the drape; a connector on one end of the drape is interpreted as being opposite a first link of the pair of links while a connector on the opposite end is interpreted as being opposite the second link of the pair of links since the connectors are on opposing ends of the drape and thus would be provided on opposing sides of the device 10 when attached; the first link is interpreted as being the link that includes the cooperating fastener that attaches to attachment surface 38 while the second link is interpreted as being the link on the opposite side of device 10 that faces away from surface 38).
With respect to claim 11, Colona discloses a structure comprising a surgical drape (36);
a first assembly being a cinch assembly (affixation device 10; fig 1; interpreted as being a cinch assembly since it functions to secure the drape; more than one device 10 can be used where a first assembly 10 is provided on a first pole as shown in fig 15) that is affixed to the surgical drape (as shown in fig 6; affixation device 10 attaches to the drape via an attachment surface on the drape - para [0049]), 
a second assembly (more than one device 10 can be used where a second assembly 10 is provided on a second pole as shown in fig 15) affixed to the surgical drape (as shown in fig 6; affixation device attaches to the drape via an attachment surface on the drape - para [0049]) being a hinged cinch (the device 10 is hinged as shown in fig 1 and the annotated figure provided above; interpreted as being a cinch assembly since it functions to secure the drape) and attachment element assembly (attachment surface 38 on the interior surface 42 of drape 36 – para [0048]; fig 6); and
a third assembly affixed to the surgical drape, the third assembly being an alignment and attachment element assembly (attachment surface 38 on the interior surface 42 of drape 36 – para [0048]; fig 6).
With respect to claim 12, Colona discloses the invention as claimed (see rejection of claim 11) and also discloses that the hinged cinch and attachment element assembly comprises a pair of links (identified in the annotated figure below) joined by a hinge joint (pivot point 18; shown in fig 1 and the annotated figure below).
ANNOTATED FIG 1 of Colona (US 2015/0000676)

    PNG
    media_image1.png
    563
    459
    media_image1.png
    Greyscale

With respect to claim 13, Colona discloses the invention as claimed (see rejection of claim 12) and also discloses the hinged cinch (10) and attachment element assembly (38) further comprising an attachment element mounted on one link of the pair of links (a cooperating fastener element is provided on one of the “links” forming device 10 as shown in fig 6).
With respect to claim 15, Colona discloses the invention as claimed (see rejection of claim 12) and also discloses a first connector component mounted on the surgical drape opposite a first link of the pair of links and a second connector component mounted on the surgical drape opposite a second link of the pair of links (as shown in figure 10, the attachment surface 38 can be a plurality of individual connectors provided on the drape; a connector on one end of the drape is interpreted as being opposite a first link of the pair of links while a connector on the opposite end is interpreted as being opposite the second link of the pair of links since the connectors are on opposing ends of the drape and thus would be provided on opposing sides of the device 10 when attached).
With respect to claim 16, Colona discloses the invention as claimed (see rejection of claim 11) and also discloses that the cinch assembly further comprises: a first folding mechanism including the pair of links joined by the hinge joint (first assembly 10 provided on a first pole in fig 15; each assembly 10 includes a pair of links joined by a hinge joint as described in the rejection of claim 1); and a second folding mechanism (second assembly 10 on the second pole in fig 15); and an elongate member positioned between the first folding mechanism and the second folding mechanism (the attachment surface 38 extends between the two devices 10 as shown in fig 15 and is interpreted as being an “elongate” member since it has a greater length than its width as shown in fig 15).
With respect to claim 17, Colona discloses the invention as claimed (see rejection of claim 16) and also discloses the first folding mechanism comprising a plurality of links, each pair of links of the plurality of links being connected by a hinge Joint (each assembly 10 includes a pair of links joined by a hinge joint as described in the rejection of claim 1).
With respect to claim 18, Colona discloses the invention as claimed (see rejection of claim 17) and also discloses the second folding mechanism comprising a plurality of links, each pair of links of the plurality of links being connected by a hinge joint (each assembly 10 includes a pair of links joined by a hinge joint as described in the rejection of claim 1).
With respect to claim 19, Colona discloses the invention as claimed (see rejection of claim 16) and also discloses the second folding mechanism including a second plurality of links, each pair of links of the second plurality of links being connected by a hinge joint (each assembly 10 includes a pair of links joined by a hinge joint as described in the rejection of claim 1), the structure further comprising: a first connector component mounted on the surgical drape opposite a first link of the second plurality of links, the first link being adjacent the elongate member; and a second connector component mounted on the surgical drape opposite a second link of the second plurality of links, the second link being a link of the second plurality of links most removed from the elongate member (as shown in figure 10, the attachment surface 38 can be a plurality of individual connectors provided on the drape; a connector on one end of the drape is interpreted as being opposite a first link of the pair of links while a connector on the opposite end is interpreted as being opposite the second link of the pair of links since the connectors are on opposing ends of the drape and thus would be provided on opposing sides of the device 10 when attached; the first link is interpreted as being the link that includes the cooperating fastener that attaches to attachment surface 38 while the second link is interpreted as being the link on the opposite side of device 10 that faces away from surface 38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Colona (US 2015/0000676) in view of Mazzucco et al (US 2013/0289586).
With respect to claim 5, Colona discloses the invention as claimed (see rejection of claim 3) but does not disclose that the hinge joint comprises a living hinge. 
Mazzucco, however, teaches a pair of links joined by a hinge joint (clamping arms 12 and 14 that are pivotally connected to one another to form clip 10). Mazzucco also teaches that although the first and second clamping arms 12, 14 are separate and distinct components which are connected to each other, “it will be appreciated by those skilled in the art that the clip 10 need not be formed by two separate and connected clamping arms 12, 14” and, instead, “may be a one-piece clip…with a living hinge connecting first and second clamping arms 12, 14” (para [0039]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device 10 of Colona as a one piece clip with a living hinge connecting the pair of links, as taught by Mazzucco, since forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
With respect to claim 14, Colona discloses the invention as claimed (see rejection of claim 12) but does not disclose that the hinge joint comprises a living hinge. 
Mazzucco, however, teaches a pair of links joined by a hinge joint (clamping arms 12 and 14 that are pivotally connected to one another to form clip 10). Mazzucco also teaches that although the first and second clamping arms 12, 14 are separate and distinct components which are connected to each other, “it will be appreciated by those skilled in the art that the clip 10 need not be formed by two separate and connected clamping arms 12, 14” and, instead, “may be a one-piece clip…with a living hinge connecting first and second clamping arms 12, 14” (para [0039]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device 10 of Colona as a one piece clip with a living hinge connecting the pair of links, as taught by Mazzucco, since forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786